                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

In re:                                                         Case No. 19-53445

WILBERT T. EVANS,                                              Chapter 13

            Debtor.                                            Judge Thomas J. Tucker
_______________________________/

             ORDER DENYING FEE APPLICATION WITHOUT PREJUDICE,
                              AS PREMATURE

         This case is before the Court on a fee application filed by the attorney for the Debtor on

April 22, 2020, in a document entitled “Application for Award and Approval of Payment of

Pre-confirmation Attorney Fees as an Administrative Expense Through Chapter 13 Plan Pursuant

to E.D. Mich. L.B.R. 9014-1 from 09/16/2019 Through 04/15/2020” (Docket # 51). On May 19,

2020, the Debtor’s attorney filed a Certification of Non-Response, indicating that no one had

filed a timely objection to the fee application.

         The Court will deny the fee application, without prejudice as stated below, as premature.

It is premature because no Chapter 13 plan has been confirmed yet, and although the fee

application says that “the Debtor is contemplating conversion or dismissal of his case at this

time,” (fee application at ¶ 5), the case has not yet been dismissed or converted. Instead, the case

is currently scheduled for an adjourned confirmation hearing to be held on May 28, 2020.

         As this Court has held in a prior case, if the Debtor voluntarily dismisses this case, before

confirmation of a Chapter 13 plan, the Trustee will be able to pay, and in fact will be required to

pay, from funds on hand, any allowed attorney fees of the Debtor’s counsel, rather than returning

such funds to the Debtor. See In re Fairnot, 571 B.R. 767 (Bankr. E.D. Mich. 2017).

         The fee application does not demonstrate good cause for the Court to allow fees for the



   19-53445-tjt      Doc 53     Filed 05/20/20      Entered 05/20/20 11:21:42        Page 1 of 2
Debtor’s counsel at this time, when no Chapter 13 plan has been confirmed yet. See generally 11

U.S.C. § 1326(a)(2). Even if the Court granted a fee application for the Debtor’s counsel now,

the Chapter 13 Trustee could not disburse any money to the Debtor’s counsel from funds on hand

in payment of such fees at this time, under § 1326(a)(2).

       Accordingly,

       IT IS ORDERED that the fee application (Docket # 51) is denied.

       IT IS FURTHER ORDERED that this Order is without prejudice to the right of the

Debtor’s counsel to file a new fee application, after one of the following events has occurred in

this case: (1) a plan has been confirmed; (2) the case has been converted to Chapter 7; or (3) the

case has been dismissed.



Signed on May 20, 2020




                                                 2


   19-53445-tjt     Doc 53    Filed 05/20/20     Entered 05/20/20 11:21:42         Page 2 of 2
